MEMORANDUM**
Renee’ Martin appeals pro se the district court’s judgment dismissing her action under 42 U.S.C. § 1983 and Title VII of the Civil Rights Act. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a dismissal under Federal Rule of Civil Procedure 12(b)(6). Ortez v. Washington County, 88 F.3d 804, 807 (9th Cir.1996). We affirm.
The district court properly dismissed Martin’s Title VTI claim because the licensing activities of the Department of Real Estate (“DRE”) are beyond the reach of Title VII. See Haddock v. Bd. of Dental Examiners of Calif., 777 F.2d 462, 463-64 (9th Cir.1985). Martin does not allege that the DRE is involved in the day-to-day operations of real estate brokers to such a degree that Title VII would apply to its activities. See Ass’n of Mexican-American Educators v. State of Calif., 231 F.3d 572, 580-84 (9th Cir.2000) (en banc).
Martin’s attempt to state an equal protection claim under section 1983 fails because her complaint lacks specific factual allegations showing the defendant participated in the alleged discriminatory prae-tice. See Richards v. Harper, 864 F.2d 85, 88 (9th Cir.1988).
We are unpersuaded by Martin’s contentions regarding the district court’s denial of a preliminary injunction and its failure to encourage the defendant to settle.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.